Anders, C. J.
(dissenting). — I am unable to concur in that portion of the opinion of the majority of the court in this case which holds that the court below did right in refusing to receive the first verdict returned by the jury for the alleged reason that it was not for such a sum as was warranted by the pleadings. The law seems to be well settled that the court may require the jury to correct an imperfect or informal verdict, and may send them back to their room for that purpose, or the court may make the amendment, with the assent of the jury, before the verdict is finally received; but where there is no informality or imperfection in the verdict as rendered, it is, in my opinion, the duty of the court to receive it, without making or suggesting any change whatever in its substance. See 2 Thompson on Trials, § 2683; Proffatt on Jury Trial, § 457; Code of Washington, § 238. It is true that a verdict which is the result of a mistake or a compromise will usually be set aside and a new trial granted, and that a judgment based on such a verdict will be reversed; but the refusing to receive the verdict in the first instance is altogether a different matter. To refuse to receive a verdict upon the issues presented to the jury, which is not objectionable in form, it seems to me, is an unwarranted assumption of power on the part of the court. It is virtually a substitution of the opinion of the judge for that of the jury upon matters of fact, and is to that extent an abridgment of the right of trial by jury, the inviolability of which is guaranteed by the constitution of the state. I think it cannot be doubted that the judges are as willing and anxious as juries to do justice between parties litigant, and it may be conceded, generally, that the law would be administered as well without as with juries, but inasmuch as our system of jurisprudence recognizes the jury as an integral part of the judicialmachinery,itoughttobeleftfreeto pass upon every *247issue presented to it, and when it has done so, its verdict, if not defective, should be received and recorded: If it is found not warranted by the law or the evidence, it is then the province and the duty of the court to set it aside, and to order a new trial in conformity with law. I am, therefore, of the opinion that the learned judge before whom this case was tried inadvertently committed an error in refusing to receive the verdict, for which the judgment should be reversed.
Hoyt, J., concurs.